ELEVATION ETF TRUST DHANDHO JUNOON ETF (NYSE ARCA: JUNE) SUPPLEMENT DATED DECEMBER 5, 2016 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED MARCH 31, 2016 The Board of Trustees of the Elevation ETF Trust has approved an Agreement and Plan of Reorganization (“Agreement”) providing for the reorganization (the “Reorganization”) of the Dhandho Junoon ETF (the “Target Fund”) into a corresponding newly-created exchange-traded fund (ETF) of the Cambria ETF Trust (the “Acquiring Fund”). The Acquiring Fund has the same name, investment objective and underlying index astheTarget Fund, and will be subject to substantially the same investment strategies, policies, and risks as the Target Fund, but as part of a Cambria-structured platform . Pursuant to the Agreement, all of the assets and liabilities of the Target Fund will be transferred to the Acquiring Fund in exchange for shares of beneficial interest of the Acquiring Fund and cash in lieu of fractional shares. As a result of the Reorganization, shareholders of the Target Fund will become shareholders of the Acquiring Fund. Shareholders of the Target Fund will receive shares of the Acquiring Fund (and cash with respect to any fractional shares held by a Target Fund shareholder) with a value equal to the aggregate net asset value of their shares of the Target Fund held immediately prior to the Reorganization . The Reorganization is expected to be a tax-free transaction. The Reorganization is subject to shareholder approval. Target Fund shareholders of record as of October 25, 2016 have been asked to vote on the proposed Reorganization at the December 5, 2016 shareholder meeting. The proposal was approved by shareholders and is expected to close on or around January 23, 2016. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
